In a proceeding pursuant to section 123 of the Alcoholic Beverage Control Law, inter alia, to annul a determination of appellant State Liquor Authority, dated August 4, 1971, conditionally approving the application of appellant King’s Grant Motor Inn, Inc., for a hotel liquor license, the appeals are from an order of the Supreme Court, Nassau County, dated November 5, 1971, which denied motions to dismiss the petition. Order affirmed, with one bill of $10 costs and disbursements jointly against appellants appearing separately and filing separate briefs (Matter of Forman v. New York State Liq. Auth., 17 N Y 2d 224 ;Matter of Zimet v. New York State Liq. Auth., 27 A D 2d 558, mot. for lv. to app. den. 19 N Y 2d 579; Matter of Village of Pleasantville v. Lisa’s Cocktail Lounge, 37 A D 2d 848; Matter of James Liqs. v. B.A.M. Liqs., 37 A D 2d 862). The time within which answers to the petition may be served is extended until 20 days after entry of the order to be made hereon. Rabin, P. J., Munder, Martuseello, Latham and Benjamin, JJ., concur.